Citation Nr: 1607962	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A pre-hearing conference was held between the undersigned and the Veteran's representative in February 2016 to address the Veteran's concerns in an expedited manner. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that his acquired psychiatric disability, to include PTSD, is related to his active service.

In a February 22, 2016, email to the undersigned, the Veteran's representative related that the Veteran wished to waive his right to a Board hearing and an informal hearing presentation, requesting that the Veteran instead be scheduled for a VA examination.  The Veteran confirmed that he wished to waive his right to a hearing and an informal hearing presentation in a February 10, 2016 statement, in light of the representative's request for a VA examination.  The undersigned granted the request accordingly.    

As such, the Veteran shall be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate examiner for the purposes of determining the nature and etiology of the Veteran's current acquired psychiatric disability, to include PTSD.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions offered must be provided.  The examiner should specifically opine as to: 

Whether the Veteran's current acquired psychiatric disability (to include PTSD), if any, is at least as likely as not (50 percent or greater probability) related to his active service.  

2. Then, readjudicate the issue on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative a SSOC, and afford them an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




